                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PAUL MATTIA                       :              CIVIL ACTION
                                  :
     v.                           :
                                  :
MARY LOU BAKER                    :              NO. 17-4298


                               ORDER

          AND NOW, this 17th day of December, 2018, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that the motion of defendant for summary judgment

(Doc. # 27) is GRANTED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                 J.
